Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A Corrected Notice of Allowance is issued in response to Amendment after the allowance filed on 01/27/2021.
As to claims 1, 2, 4, 6-8 and 22-29, the prior art of record does not teach or render obvious the limitations recited in claims 1, 22 and 26, when taken in the context of the claims as a whole, specific to terminate one or more applications executing on the processor in accordance with a desired priority ranking associated with each application that prevents forced termination of the one or more application when a power event occurred, wherein a management controller is configured to display an indication to a user of a default listing of applications set forth in the desired priority ranking can be gracefully terminated within an available energy storage capacity of the battery backup unit in response to the power event, and to receive from the user indication to modify the default listing.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claim 1, 22 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 16, 2021